DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 and claim 18 to include the limitations “a primary brake assembly that engages one or more of the plurality of wheels to directly lock one or more of the plurality of wheels to prevent movement of the cart” and “wherein the controller is in communication with the wheel assembly, and is configured to automatically operate the primary brake assembly to engage the one or more of the plurality of wheels to lock the cart in position when the turbulence monitoring system detects the turbulence event”. Bates (US-20190009910-A1) teaches a galley cart with a turbulence monitoring system (sensors 76 with the control system 66) that monitors turbulence events (paragraph [0042]), which in the event of a turbulence event has braking system (control system 66 shuts off the motors 56 and 62, and turn on fan 74 to press both feet 26 to the surface 12, figs.1 and 7, paragraph [0042]). This braking mechanism of Bates engages the ground of the aircraft and does not engage the wheels directly.  Orr (US-20190314993-A1) teaches an airplane cart that detects turbulence events (paragraph [0061]) and has braking mechanisms (one or more locking mechanisms 240, paragraph [0042]). The braking mechanism of Orr engages a seat or docking station and does not engage the wheels (paragraph [0061]). Burd (US-20140021690-A1) teaches a galley cart with castor wheels (22) having brakes (24) that engage the wheels (paragraph [0023], fig.1A). Burd does not teach any sort of turbulence monitoring system, control, processor, memory, and drive assembly. Parseghian (US-20020130219-A1) teaches an aircraft cart with a braking system (restraining system 10, fig.1, paragraph [0016]) having a track (20) and restraining apparatus (22) to secure the cart to the aircraft (paragraph [0016]). The braking system of Parseghian engages the floor of the aircraft and does not engage the wheels directly. 
Of the above references, the ones that teach the turbulence monitoring system with a braking system, the braking system engages the floor or other part of the aircraft so the cart moves with the aircraft and cannot leave the floor, as seen in Bates , Orr, and Parseghian. Although a simple brake that engages the wheels can be seen in Burd. Changing the braking system of Bates, Orr, or Parseghian to one like Burd would modify the intended use of keeping the cart fixed to the aircraft, and having just the wheels fixed via a brake would not satisfy this. For the reasons stated above claims 1, 18, and their dependent claims have allowable subject matter and are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618